No. 99-20620
                                  -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20620
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

HECTOR DURAN-GUEVARA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-69-ALL
                       - - - - - - - - - -
                        February 10, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Hector Duran-Guevara appeals his conviction and sentence for

illegal reentry into the United States after deportation, in

violation of 8 U.S.C. § 1326(a) and (b)(2).     He argues that the

district court should have suppressed his prior deportation

because commingling of the prosecutorial and adjudicatory

functions of the Immigration and Naturalization Service deprived

him of due process during the administrative deportation

proceeding.    This court rejected that argument in United States

v. Benitez-Villafuerte, 186 F.3d 651, 659-60 (5th Cir.), petition

for cert. filed,        U.S.L.W.    (U.S. Nov. 22, 1999)(No. 99-

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-20620
                                -2-

7193).   The decision of the district court is therefore AFFIRMED.